Citation Nr: 1505265	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-26 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Loan Center in Atlanta, Georgia


THE ISSUE

Basic eligibility for VA home loan benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  






INTRODUCTION

The Veteran served on active duty from February to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 decision of the Department of Veterans Affairs (VA) Regional Loan Center in Atlanta, Georgia.

In January 2013, the Veteran testified at a Videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was discharged from service due to disability incurred during or as a result of his active military service.  He has also alleged that he was previously granted a certificate of eligibility for VA home loan benefits in June 1978 (see June 2012 Notice of Disagreement) and/or May 1999, 2000, or 2001 (see September 2012 VA Form 9 and January 2013 Videoconference hearing transcript); however, he did not use the benefit prior to its expiration.  He therefore maintains that he is entitled to VA home loan benefits.  

A review of the record is negative for any indication that the Veteran has applied for and/or was granted entitlement to VA home loan benefits at any time prior to the claim currently on appeal as alleged in his June and September 2012 statements and during the Videoconference hearing.  Additional development efforts are therefore necessary to locate and associate any missing documents with the claims file.  

In addition, it is unclear from the Veteran's DD Form 214 whether he was discharged from service due to service-connected disability as alleged.  His DD Form 214 shows that he was discharged from active service under Army Regulation 635-200, Paragraph 5-33.  Separation code "JEM" indicates that he was an Army Trainee Discharge.  Reenlistment code 3 indicates that he was not qualified for continued service or eligible for reenlistment without a waiver.  During the Videoconference hearing he testified that he was discharged due to disabilities of his back, burps, breathing, and skin/shaving and that he had claims for service connection for such disabilities pending with at the RO at the time of the hearing.  An August 2013 rating decision in the Veteran's electronic claims file shows that the RO granted service connection for pseudofolliculitis barbae, denied service connection for a sinus condition, and confirmed and continued its previous denial of service connection for lumbar degenerative disc disease with osteoarthritis (claimed as a back injury).  In light of the foregoing, the Board finds that the Veteran's complete service treatment and personnel records must be obtained and associated with the claims file for review.

Finally, the Veteran testified that he had requested correction of his DD Form 214 to reflect that he was discharged for reasons of disability and/or hardship.  As such, additional development is necessary for obtainment of any decision any records associated with the Veteran's application for correction of his military records.  

Accordingly, the case is REMANDED for the following action:

1. Locate and associate with the claims file any prior applications for VA home loan benefits and any grant or denial of the prior claim(s).  If these documents cannot be located, all reasonable attempts to reconstruct them should be made.  If the documents cannot be located or reconstructed, the Veteran must be notified and a formal finding to that effect should be documented in the claims file.

2. Contact all appropriate records repositories and request the Veteran's complete service treatment and personnel records to determine whether he was discharged from service due to his service-connected pseudofolliculitis disability.  If the Veteran's complete service treatment and personnel records cannot be obtained for any reason, the Veteran must be notified and a formal finding to that effect should be documented in the claims file.  

3. Contact the Army Board for Correction of Military Records and obtain any decision and documents associated with the Veteran's application for correction of his DD Form 214 to reflect that he was discharged from military service by reason of disability and/or hardship as alleged during the January 2013 hearing.  All records requests and responses received must be documented in the claims file and all pertinent follow-up must be completed.

4. After completion of the above development, re-adjudicate the claim.  If the determination remains less than fully favorable to the Veteran, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




